  Case 20-00254        Doc 14 Filed 01/25/21 Entered 01/26/21 11:44:37                 Desc Main
                                Document      Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                      )   BK No.:     19-22967
Natalja Vildziuniene                                        )
                                                            )   Chapter: 11
                                                            )
                                                                Honorable Timothy A. Barnes
                                                            )
                                                            )
                                    Debtor(s)               )
Natalja Vildziuniene                                        )   Adv. No.: 20-00254
                                                            )
                                                            )
                                    Plaintiff(s)
Kevin P. LaRoe                                              )
                                                            )
                                                            )
                                    Defendant(s)            )

                                                DEFAULT

        This matter came on to be heard on the motion of Natalja Vildziuniene, debtor and debtor in
possession and plaintiff in this proceeding, pursuant to Fed. R. Bankr. P. 7055 and Federal Rule of Civil
Procedure 55 (a) and (b) for the entry of default and default judgment against Kevin P. LaRoe; the
Plaintiff having provided due notice of the motion; Kevin P. LaRoe having been timely served with the
Summons and Complaint and having failed to appear, plead, or otherwise defend in this proceeding; the
Court having conducted a hearing on the motion and being advised in the premises, orders as follows:

         In accordance with Fed. R. Bankr. P. 7055 and Federal Rule of Civil Procedure 55(a), default
is hereby entered against Kevin P. LaRoe.




                                                          Enter:




Dated: January 25, 2021                                             United States Bankruptcy Judge

Prepared by:
 Bruce de'Medici (ARDC #6184818)
de'Medici Law
834 Forest Avenue
Oak Park, Illinois 60302


                                                                                       Rev: 20130103_apo
 Case 20-00254    Doc 14   Filed 01/25/21 Entered 01/26/21 11:44:37   Desc Main
                             Document     Page 2 of 2
Tel: 312.731.6778
Email: bdemedici@bdemlaw.com




                                                                      Rev: 20130103_apo
